        Case: 3:19-cv-00142-jdp Document #: 61 Filed: 06/27/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WISCONSIN



THE DEMOCRATIC PARTY OF WISCONSIN,
COLLEEN ROBSON; ALEXIA SABOR; PETER KLITZKE;
DENIS HOSTETTLER, JR.; DENNIS D. DEGENHARDT;
MARCIA STEELE; NANCY STENCIL; and                                  Civil Action No.: 19-cv-142
LINDSAY DORFF,

                           Plaintiffs,

                      -against-

ROBIN VOS, in his official capacity as speaker of the
Wisconsin State Assembly; SCOTT L. FITZGERALD, in
his official capacity as majority leader of the Wisconsin
State Senate; ALBERTA DARLING, in her official
capacity as co-chair of the Wisconsin Joint Committee on
Finance; JOHN NYGREN, in his official capacity as co-
chair of the Wisconsin Joint Committee on Finance;
ROGER ROTH, in his official capacity as President of the
Wisconsin State Senate; JOAN BALLWEG, in her official
capacity as co-chair of the Wisconsin Joint Committee for
Review of Administrative Rules; STEPHEN L. NASS, in
his official capacity as co-chair of the Wisconsin Joint
Committee for Review of Administrative Rules;
JOEL BRENNAN, in his official capacity as Secretary of
the Wisconsin Department of Administration;
TONY EVERS, in his official capacity as Governor of the
State of Wisconsin, and JOSHUA L. KAUL, in his official
capacity as Attorney General of the State of Wisconsin,

                           Defendants.




       JOINT MOTION TO FILE SUPPLEMENTAL BRIEFING REGARDING
                      RECENT SUPREME COURT CASES
______________________________________________________________________________

       As the Court may be aware, earlier today, the Supreme Court issued its decision in two

cases raising partisan-gerrymandering claims, Rucho v. Common Cause, No 18-422, and Lamone
        Case: 3:19-cv-00142-jdp Document #: 61 Filed: 06/27/19 Page 2 of 2



v. Benisek, No. 18-726. The parties have different views as to the implications of that decision

on the pending motions in this case. As such, the undersigned respectfully request leave to

submit briefing on that decision and any other relevant Supreme Court decision issued since

briefing on the pending motions was concluded, and propose the following schedule:

       July 11, 2019:     The parties may file simultaneous briefs, limited to 15 pages,
                          regarding the foregoing matters.

       July 18, 2019:     The parties may file simultaneous replies, limited to 7 pages.



Dated: June 27, 2019                         Respectfully submitted,

                                             HOLWELL SHUSTER & GOLDBERG LLP

                                             By:    /s/ Vincent Levy__________________
Sarah A. Zylstra                                      Vincent Levy (vlevy@hsgllp.com)
State Bar No. 1033159                                 Kevin D. Benish (kbenish@hsgllp.com)
Boardman & Clark LLP                                  Timothy W. Grinsell (tgrinsell@hsgllp.com)
1 South Pinckney Street, Suite 410                    425 Lexington Avenue, 14th Floor
P.O. Box 927                                          New York, NY 10017
Madison, WI 53701                                     (646) 837-5151
(608) 257-9521
szylstra@boardmanclark.com                   Counsel for the Plaintiffs


 GINGRAS CATES & WACHS LLP                   TROUTMAN SANDERS LLP

 s/ Paul A. Kinne_____________               By: /s/ Misha Tseytlin_____
 Paul A. Kinne                                       Misha Tseytlin
 State Bar No.: 1021493                              State Bar No. 1102199
 Riley C. Leonard                                    Troutman Sanders LLP
 State Bar No.: 1101452
                                                     1 N. Wacker Drive, Ste. 2905
                                                     Chicago, IL 60606
 Attorneys for Defendants Tony Evers
                                                     (608) 999-1240
 and Joel Brennan
                                                     (312) 759-1939
                                                     E-mail: misha.tseytlin@troutman.com

                                             Counsel for Legislative Defendants




                                                2
